DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The claims received 02/12/2020 have been entered and fully considered.  Claims 1-11 are pending and examined herein.

Specification
The disclosure is objected to because of the following informalities: Formula 1-3 appears to be missing =CH2.  See the figure below. (Compare the acrylate group in Formula 1-3 with Formula C-5.)

    PNG
    media_image1.png
    109
    122
    media_image1.png
    Greyscale

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the (meth)acrylate group on the left appears to be missing =CH2.  See the figure below.  (Compare the acrylate group in Formula 1-3 with Formula C-5.)

    PNG
    media_image1.png
    109
    122
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP H08-295715 A (“Kobayashi” – machine translation cited herein).
Regarding claims 1 and 10, Kobayashi discloses a composition for forming an electrolyte and an electrolyte prepared using the composition (Abstract).  The composition comprises a urethane acrylate represented by formula 2:

    PNG
    media_image2.png
    80
    656
    media_image2.png
    Greyscale

wherein R1 and R2 are the same or different groups

    PNG
    media_image3.png
    312
    686
    media_image3.png
    Greyscale

R5 to R7 are each 1-3C alkyl; R8 is a 1-20C bi- to tetravalent organic residue; R3 and R4 are each a 1-20C bivalent hydrocarbon residue; Y is a polycarbonate unit; and n is an integer of 1-100 (Abstract; [0014]).
The R1 and R2 groups correspond to the claimed (meth)acrylate groups C and C’, the amide (i.e. C(=O)NH) corresponding to the claimed groups B and B’ can be seen in the above formula, Y (i.e. a polycarbonate unit) corresponds to the polycarbonate group A.
The composition further comprises a polymerization initiator ([0058], [0061]-[0063]), a non-aqueous solvent ([0054]-[0055]), and a lithium salt ([0056]-[0057]).  Based on the amount of non-aqueous solvent (i.e. 100 to 1200 parts by weight per 100 parts by weight of the urethane acrylate ([0055])), the composition is a for a gel electrolyte.
Regarding claim 2, Kobayashi discloses the composition of claim 1.  Kobayashi further discloses the polycarbonate group Y can be represented by formula 8(c)

    PNG
    media_image4.png
    84
    360
    media_image4.png
    Greyscale

wherein R21 represents the same or different groups and represent a divalent hydrocarbon residue having 1 to 20 carbon atoms, and u represents an integer of 10 to 200 ([0030]).  Examples of the divalent hydrocarbon residue include methylene group, an ethylene group, a trimethylene group, a tetramethylene group, a pentamethylene group, a hexamethylene group, and a propylene group ([0030]).  It is noted that an oxygen atom is bonded to the R21 group on the left side.  See formula 2.  This anticipates claimed Formula A-1 when R1 is an alkylene group having 1 to 6 carbon atoms, n is an integer of 10 to 200, and o is 0.
Regarding claim 3, Kobayashi discloses the composition of claim 1.  Kobayashi further discloses the composition comprises a crosslinking agent having an acrylate functional group ([0059]).
Regarding claim 4, Kobayashi discloses the composition of claim 1.  As shown in formula 2 ([0014]), the amide group (the claimed units B and B’) is represented by

    PNG
    media_image5.png
    80
    197
    media_image5.png
    Greyscale
	and	
    PNG
    media_image6.png
    80
    208
    media_image6.png
    Greyscale

wherein R3 and R4 are each a 1-20C bivalent hydrocarbon residue.  Examples of R3 and R4 include ([0027])

    PNG
    media_image7.png
    64
    352
    media_image7.png
    Greyscale
(corresponding to claimed Formula R’-1)

    PNG
    media_image8.png
    64
    344
    media_image8.png
    Greyscale
 (corresponding to claimed Formula R’-2).
Regarding claim 5, Kobayashi discloses the composition of claim 4.  Kobayashi discloses examples of R3 and R4 include ([0027])

    PNG
    media_image9.png
    144
    253
    media_image9.png
    Greyscale
(corresponding to claimed Formula R’-4)

    PNG
    media_image10.png
    112
    164
    media_image10.png
    Greyscale
(corresponding to claimed Formula R’-5).
Regarding claim 6, Kobayashi discloses the composition of claim 1.  Kobayashi discloses ([0014], [0021]) R1 and R2 are represented by 

    PNG
    media_image11.png
    416
    256
    media_image11.png
    Greyscale

where R8 is represented by
 
    PNG
    media_image12.png
    82
    275
    media_image12.png
    Greyscale

It is noted that an oxygen atom is bonded to the CH2 group of R8.  This is shown altogether in [0036]-[0042] as 

    PNG
    media_image13.png
    168
    240
    media_image13.png
    Greyscale
	and	
    PNG
    media_image14.png
    163
    234
    media_image14.png
    Greyscale
,
corresponding to claimed Formula C-3.
Regarding claim 7, Kobayashi discloses the composition of claim 1.  Kobayashi discloses examples of the oligomer in [0036]-[0042].  As an example, see the fourth example of formula 14

    PNG
    media_image15.png
    128
    712
    media_image15.png
    Greyscale

where f=10-100 and g=1-10.  This corresponds to claimed Formula 1-1 when C and C’ are an acrylate group, R1 and R3 are an alkylene group of 6 carbons, R’ is an alkylene group of 4 carbons, m is an integer of 1 to 10, n is an integer of 10-100, and o is zero.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over JP H08-295715 A (“Kobayashi” – machine translation cited herein) in view of US 2017/0229735 A1 (“Ahn”).
Regarding claim 8, Kobayashi discloses the composition of claim 1.  Kobayashi discloses an amide group of 
 
    PNG
    media_image5.png
    80
    197
    media_image5.png
    Greyscale
	and	
    PNG
    media_image6.png
    80
    208
    media_image6.png
    Greyscale

wherein R3 and R4 are represented by ([0027])

    PNG
    media_image9.png
    144
    253
    media_image9.png
    Greyscale
.
Kobayashi further discloses a polycarbonate group Y can be represented by formula 8(c)

    PNG
    media_image4.png
    84
    360
    media_image4.png
    Greyscale

wherein R21 represents a propylene group and u represents an integer of 10 to 200 ([0030]).  Kobayashi further discloses n in formula 2 is an integer of 1-100 ([0014]).
Kobayashi discloses an acrylate group R1 of

    PNG
    media_image16.png
    144
    249
    media_image16.png
    Greyscale

wherein R5 represents a hydrogen or an alkyl group having 1 to 3 carbons and R8 represents an organic residue having 1 to 20 carbons ([0014]), but does not expressly disclose the acrylate group 

    PNG
    media_image17.png
    111
    122
    media_image17.png
    Greyscale
.
Ahn discloses a gel polymer electrolyte comprising a unit A derived from a monomer including at least one copolymerizable acrylate or acrylic acid (Abstract).  The unit A may be derived from at least one compound selected from the group consisting of hydroxymethyl(meth)acrylate and hydroxyethyl(meth)acrylate, or a unit represented by Formula (1):

    PNG
    media_image18.png
    146
    177
    media_image18.png
    Greyscale
  ([0032]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the Formula (1) of Ahn for the acylate group of Kobayashi because, as shown by Ahn they are equivalent compounds known in the art for the same purpose.
Regarding claim 11, Kobayashi discloses the gel polymer electrolyte of claim 10.  Kobayashi discloses a battery comprising the electrolyte ([0074]).  As one of ordinary skill would readily recognize, a positive electrode and a negative electrode are inherent components of a battery.  However, Kobayashi is silent regarding a separator disposed between the positive electrode and the negative electrode.
Ahn discloses a lithium secondary battery and discloses a separator is disposed between the positive electrode and the negative electrode (Abstract; [0237]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a separator between the positive electrode and the negative electrode to prevent a short circuit between the two.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over JP H08-295715 A (“Kobayashi” – machine translation cited herein) in view of US 2011/0318645 A1 (“Han”).
Regarding claim 9, Kobayashi discloses the composition of claim 1.  Kobayashi does not expressly disclose the composition further comprises a compound selected from the group consisting of a compound represented by the claimed Formula 2-1, a compound represented by the claimed Formula 2-2, and the derivatives thereof.
Han discloses a gel polymer electrolyte comprising an additive selected from compounds represented by 

    PNG
    media_image19.png
    93
    121
    media_image19.png
    Greyscale
 ,

    PNG
    media_image20.png
    93
    121
    media_image20.png
    Greyscale
 ,
derivatives thereof, and combination thereof, wherein R9 to R12 may be the same or different and are independently selected from hydrogen, halogens, substituted and unsubstituted C1 to C10 alkyl groups, substituted and unsubstituted C1 to C10 alkoxy groups, and substituted and unsubstituted C2 to C10 alkenyl groups (Abstract; [0013]-[0014]).  The additive provides an electrode with a reduced non-charging region, and impart improved capacity and cycle-life characteristics to the rechargeable lithium battery ([0007], [0024], [0050], [0151]-[0152]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the additive of Han to provide an electrode with a reduced non-charging region, and impart improved capacity and cycle-life characteristics to the rechargeable lithium battery.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached Monday-Friday 8AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727